MODIFY and AFFIRM; and Opinion Filed April 22, 2013.




                                          S  In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-12-00895-CR

                            JOSHUA FRED MICHAEL, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-88157-2012

                              MEMORANDUM OPINION
                           Before Justices Moseley, O’Neill, and Lewis
                                    Opinion by Justice Lewis
       A jury convicted appellant Joshua Fred Michael guilty of assaulting his wife and assessed

his punishment at 180 days’ confinement in the Collin County Jail. Michael brings two appellate

issues, contending (1) the evidence is insufficient to support his conviction, and (2) the trial court

erred by taxing attorney’s fees as costs against him without making a finding of his ability to pay

the fees. We delete the award of attorney’s fees, and we affirm the trial court’s judgment as

modified. Because the issues in this appeal involve the application of well-settled principles of

law, we issue this memorandum opinion. See TEX. R. APP. P. 47.4.
                                     Sufficiency of the Evidence

       In his first issue, Michael contends the evidence is insufficient to support his conviction

for assault of his wife, Barbara. The State was required to prove beyond a reasonable doubt that

Michael intentionally, knowingly, or recklessly caused bodily injury to Barbara. See TEX. PENAL

CODE ANN. § 22.01(a) (West 2011). In this context, “bodily injury” means physical pain, illness,

or any impairment of physical condition. Id. § 1.07(a)(8) (West Supp. 2012). We determine

whether the evidence is legally sufficient to support a conviction by asking whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt. Johnson v.

State, 364 S.W.3d 292, 293–94 (Tex. 2012). We defer to the jury, as trier of fact, to resolve any

conflicts in testimony and to weigh the evidence and draw reasonable inferences from it. Isassi

v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010).

       Barbara called 911 to report an emergency involving her husband. The operator told

Barbara to put the phone down without hanging up, and the recorded call captured the remainder

of the altercation between Michael and Barbara. Officers responded to the call. They arrested

Michael when he ran from them. They interviewed Barbara; the interview was recorded. The

police explained Barbara would have to fill out forms if she wanted to press charges against

Michael and to obtain a protective order against him. She filled out the forms, and Michael was

charged with Class A misdemeanor assault, which requires proof of bodily injury.




                                              –2–
       In their closing arguments, both attorneys argued the dispositive issue in the case was

whether Barbara suffered pain caused by Michael. We agree. During the recorded 911 call,

which was admitted into evidence and played for the jury, Barbara screamed and accused

Michael of bending her hand back and hitting her in the head. In her interview, which was also

admitted and played for the jury, Barbara told police officers that Michael “put his hands on her”

and that she was feeling soreness in her wrist.

       However, at trial, Barbara testified that Michael had only verbally threatened her; he had

not hurt her. She acknowledged she had told officers her hand hurt, but she attributed that pain

to carpal tunnel syndrome. When asked why she screamed “ow” during the recording of the 911

call, Barbara testified that she screamed because Michael had thrown a suitcase close to their

dog, and she is “very protective of the dog.” She asserted she had no pain caused by anything

her husband did to her during the altercation.

       The jury, as sole judge of a witness’s credibility, may choose to believe some testimony

and disbelieve other testimony. Lancon v. State, 253 S.W.3d 699, 707 (Tex. Crim. App. 2008).

Jurors observed Barbara’s demeanor at trial, but they also heard her on the 911 tape and in the

police interview. Jurors were entitled not only to reconcile conflicts in the evidence, but also to

disbelieve her recantation. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991). “A

fact finder may infer that a victim actually felt or suffered physical pain because people of

common intelligence understand pain and some of the natural causes of it.” Randolph v. State,

152 S.W.3d 764, 774 (Tex. App.—Dallas 2004, no pet.). In this case, the jury believed Barbara

at the time of the assault and did not believe her recantation at trial. There is ample evidence in

the record to support the conclusion that Barbara suffered pain caused by Michael.




                                                  –3–
         We conclude a rational trier of fact could have found the essential elements of assault

beyond a reasonable doubt. See Johnson, 364 S.W.3d at 293–94. We overrule Michael’s first

issue.

                                      Assessment of Attorney’s Fees

         In his second issue, Michael contends the trial court erred in assessing costs of court

against him. The costs include $276.64 in attorney’s fees plus a $25.00 “Time Payment Fee.”

The code of criminal procedure provides that:

         If the court determines that a defendant has financial resources that enable him to
         offset in part or in whole the costs of the legal services provided, including any
         expenses and costs, the court shall order the defendant to pay during the pendency
         of the charges or, if convicted, as court costs the amount that it finds the
         defendant is able to pay.

TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2011). In order to assess these court-

appointed attorney’s fees in a judgment, a trial court must make the determination that the

defendant has financial resources that enable him to pay any of the costs of legal services

provided. See id; see also Mayer v. State, 309 S.W.3d 552, 555–56 (Tex. Crim. App. 2010).

“[T]he defendant’s financial resources and ability to pay are explicit critical elements in the trial

court’s determination of the propriety of ordering reimbursement of costs and fees.” Mayer, 309
S.W.3d at 556. When a defendant has been found to be indigent, it is presumed he remains

indigent for the remainder of the proceedings in the case unless a material change in his financial

circumstances occurs. See TEX. CODE CRIM. PROC. ANN. art. 26.04(p).

         It is undisputed that Michael was appointed a trial lawyer in this case after being found

indigent. Thus the presumption of indigence for the remainder of the proceedings was triggered.

See id. Michael filed a number of hand-written requests for a court-appointed lawyer shortly

after his judgment was signed, and the record establishes the trial judge appointed Michael

appellate counsel. Nothing in the record establishes Michael had the financial resources to pay


                                                –4–
the cost of his attorney. Indeed, the trial court implicitly found to the contrary when it appointed

Michael counsel for his appeal. We conclude the record does not support the trial court’s

assessment of attorney’s fees as costs against Michael.

          We sustain Michael’s second issue. We modify the judgment to delete the assessment of

costs, including attorney’s fees and the conditional Time Payment Fee, against Michael. 1

                                                                Conclusion

          As modified, we affirm the trial court’s judgment.




                                                                      /David Lewis/
                                                                      DAVID LEWIS
                                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47


120895F.U05




     1
      Michael also contends the judgment unconstitutionally requires he be “confined until all such costs ... are paid.” Because we are
amending the judgment to eliminate the costs assessed, this complaint is moot.



                                                                –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JOSHUA FRED MICHAEL, Appellant                         On Appeal from the County Court at Law
                                                       No. 6, Collin County, Texas
No. 05-12-00895-CR         V.                          Trial Court Cause No. 006-88157-2012.
                                                       Opinion delivered by Justice Lewis.
THE STATE OF TEXAS, Appellee                           Justices Moseley and O’Neill participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to delete the assessment of court costs against appellant Joshua Fred Michael.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 22nd day of April, 2013.




                                                       /David Lewis/
                                                       DAVID LEWIS
                                                       JUSTICE




                                                 –6–